RACANELLI, P. J., Concurring.
In disapproving the Irwin dictum (In re Tony C. (1978) 21 Cal.3d 888, 894 [148 Cal.Rptr. 366, 582 P.2d 957]), our Supreme Court has not—as implied by the dissent—rejected or otherwise abrogated the rules governing detention as formulated in its earlier decisions. (See In re Tony C., supra, at pp. 892-893; see also People v. Harris (1975) 15 Cal.3d 384, 388-389 [124 Cal.Rptr. 536, 540 P.2d 632] [cert, den., 425 U.S. 934 (48 L.Ed.2d 175, 96 S.Ct. 1664)]; People v. Flores (1974) 12 Cal.3d 85, 91 [115 Cal.Rptr. 225, 524 P.2d 353]; People v. Gale (1973) 9 Cal.3d 788, 797-798 [108 Cal.Rptr. 852, 511 P.2d 1204]; Irwin v. Superior Court (1969) 1 Cal.3d 423, 426-427 [82 Cal.Rptr. 484, 462 P.2d 12]; People v. Moore (1968) 69 Cal.2d 674, 682-683 [72 Cal.Rptr. 800, 446 P.2d 800] [overruled on other grounds, People v. Thomas, 19 *736Cal.3d 630, 641 (139 Cal.Rptr. 594, 566 P.2d 228)].) The underlying rationale that the circumstances known to the police officer include specific and articulable facts causing him to reasonably suspect some crime-related activity involving the detainee has been reaffirmed rather than rejected.1 (See In re Tony C., supra, at p. 893.) In applying those traditional principles, as clarified by Tony C.’s requirement that the perceived activity need only be rationally consistent with criminality, it is our duty to review the circumstances of the detention for constitutional validity based upon the findings below where supported by substantial evidence, as here. (People v. Lawler (1973) 9 Cal.3d 156, 160 [107 Cal.Rptr. 13, 507 P.2d 621]; see also People v. Superior Court (Keithley) (1975) 13 Cal.3d 406, 410 [118 Cal.Rptr. 617, 530 P.2d 585].)
It bears repeating that our function in reviewing errors of law does not include rejection of a supported factual determination concerning the crucial question whether the officer’s suspicion was objectively reasonable in undertaking the challenged detention. Where that determination negates the criminal nexus between subjective perceptions and activity, we may not disregard it simply because the evidence and permissible inferences might support findings contrary to those made by the trial judge, the exclusive trier of fact. (See People v. Lawler, supra, 9 Cal.3d 156, 160.) If we do not faithfully adhere to that duty, then we could unwittingly contribute to the potential for random interrogations admonished by the court. (See In re Tony C, supra, at p. 897.)

Curiously, the unusual conclusion reached in the dissent is itself at odds with the earlier statements therein recognizing such firmly established principles. (See dis. opn. of Elkington, J. at pp. 736-737, 738 and 740.)